Citation Nr: 1000773	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of left femur fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1986 to January 
1990.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO), which awarded the Veteran benefits under 
the provisions of 38 U.S.C.A. § 1151, and assigned an initial 
compensable rating.  In August 2007, the Board remanded the 
claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal must be remanded for a new VA examination.  In an 
August 2007 remand, the Board requested that the RO schedule 
the Veteran for an examination to determine the current 
nature of the Veteran's left femur fracture residuals.  The 
examiner was asked, to the extent practical, to attempt to 
differentiate the symptomatology associated with the 
Veteran's paraplegia and that associated with his left femur 
fracture residuals.  By letter dated in March 2008, the AMC 
notified the Veteran that the VA medical center would be 
contacting him regarding an examination.  The file also 
contains information that the VA requested the medical center 
to schedule the examination.  However, a May 2008 print-out 
"exam inquiry" indicates that the Veteran failed to report 
to his scheduled VA examination.  In a June 2008 supplemental 
statement of the case, the RO continuted to deny the 
Veteran's claim on the basis that the Veteran failed to 
report to the examination.  

Significantly, in February 2009 correspondence, the Veteran's 
representative indicated that the Veteran's phone number was 
different from the phone number of record at VA.  The 
representative stated that he called the Veteran and 
confirmed that the Veteran's phone number did not begin with 
"881," as was on record at VA, but began with "310."  The 
representative stated that he called the Veteran and 
"discovered that the veteran had not been notified of his 
scheduled compensation and pension examination."  Moreover, 
he noted that the Veteran "is fully willing to undergo VA 
examination."  He requested that the case be remanded to 
schedule the appointment using the correct phone number.  

The Board agrees that a remand is warranted to schedule the 
Veteran for an examination, as he requests.  The Board 
previously determined that an examination was necessary to 
adjudicate this appeal.  The only evidence of record 
indicates that the Veteran's failure to report to the 
examination was through no fault of the Veteran.  
 
To summarize the discussion in the Board's prior remand, the 
Veteran sustained several fractures in an April 1995 
motorcycle accident, resulting in paraplegia.  While 
convalescing at a VA facility, he sustained a fracture to his 
previous uninjured left femur, for which he was granted VA 
compensation.  He contends that despite his previous pre-
existing paraplegia, the left femur fracture has caused 
additional functional limitation.  He specifically notes that 
since the fracture he is unable to completely straighten the 
left leg.  He has also indicated that the fracture residuals 
have limited his passive range of left leg motion, limited 
his ability to transfer from his wheelchair, and made more 
difficult certain activities of daily living, such as putting 
on socks and shoes.  Additional medical evidence is needed 
regarding the current nature of the Veteran's left femur 
fracture residuals.  Moreover, a medical opinion is needed to 
attempt to differentiate the symptomatology associated with 
the Veteran's paraplegia and that associated with his left 
femur fracture residuals

In light of the foregoing, the case is REMANDED for the 
following action:

1.	Verify the Veteran's correct phone 
number and address, and update VA's 
records accordingly.  

2.	Schedule the Veteran for an examination 
to determine the current nature and 
severity of his left femur fracture 
residuals.  The claims folder should be 
made available to and reviewed by the 
examiner in conjuction with the 
examination.  To the extent 
practicable, the examiner should 
attempt to differentiate the 
symptomatology associated with the 
Veteran's paraplegia (for which § 1151 
benefits have not been awarded) and 
that associated with his left femur 
fracture residuals (for which they have 
been awarded).  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  

3.	Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, in whole or in 
part, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be afforded a reasonable 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review, if 
otherwise in order.  

The purpose of this REMAND is to ensure that the Veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusions warranted in this case.  No action is required by 
the Veteran is required until he is contacted.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
LAURA H. ESKENAZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

